    Case 20-00006-SMT    Doc 122    Filed 08/10/20 Entered 08/10/20 10:44:15   Desc Main
                                   Document Page 1 of 3
The document below is hereby signed.

Signed: August 7, 2020




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     ERIN MICHELLE ROSEBAR,                 )     Case No. 20-00006
                                            )     (Chapter 13)
                              Debtor.       )

           MEMORANDUM DECISION AND ORDER DENYING CREDITOR’S REQUEST
          TO IMPOSE COERCIVE CONTEMPT SANCTIONS AGAINST THE DEBTOR

          On June 15, 2020, the court entered a Memorandum Decision

     and Order Re Motion for Sanctions for Debtor's Failure to Obey

     Court Order to Produce Documents and Directing the Debtor to Show

     Cause Why This Case Ought Not Be Dismissed (Dkt. No. 102).                  That

     order made the debtor subject to coercive contempt sanctions if

     she failed to provide specified documents by June 22, 2020 (that

     is, 7 days after entry of that order).            But on June 18, 2020, the

     debtor filed a Motion to Dismiss Case (Dkt. No. 106).

          On July 8, 2020, erroneously believing that the debtor had

     withdrawn the Motion to Dismiss Case, I signed an Order

     Dismissing Case with Prejudice for 180 Days (Dkt. No. 112), which

     retained jurisdiction to “impose an appropriate amount of
Case 20-00006-SMT   Doc 122    Filed 08/10/20 Entered 08/10/20 10:44:15    Desc Main
                              Document Page 2 of 3


 coercive contempt sanctions against the debtor” for her failure

 to have provided the previously specified documents by June 22,

 2020.

      At the hearing held on July 9, 2020, the debtor clarified

 that the Motion to Dismiss Case had not been withdrawn, and that

 only an earlier version not bearing the debtor’s signature (Dkt.

 No. 105) had been withdrawn.         I noted that subject to further

 review of the matter, coercive sanctions would not be imposed

 because the Motion to Dismiss Case was filed prior to the June

 22, 2020 deadline for compliance with the order to provide

 documents.   See Case Hearing Summary (Dkt No. 113).

      Creditor David Brooks has filed a Supplemental Memorandum in

 Support of Motion for Sanctions (Dkt. No. 117) asking the court

 to impose coercive contempt sanctions in light of the debtor’s

 failure to provide the documents.           11 U.S.C. § 1307 (b) provides,

 as pertinent here, that “[o]n request of the debtor at any time .

 . . the court shall dismiss a case under this chapter.”                  Thus the

 court ought to have dismissed the case upon the filing of the

 Motion to Dismiss Case on June 18, 2020.            While “the court is

 empowered to impose sanctions to assure compliance with subpoenas

 or orders for Rule 2004 examinations,” In re Rosebar, 505 B.R.

 82, 87 (Bankr. D.D.C. 2014), it would not be equitable to enforce

 such sanctions where the debtor moved to dismiss the case prior

 to the deadline for compliance and the court was required to


                                         2
Case 20-00006-SMT                                                                              Doc 122    Filed 08/10/20 Entered 08/10/20 10:44:15   Desc Main
                                                                                                         Document Page 3 of 3


 dismiss the case.                                                                                Cf. In re Parikh, 508 B.R. 572, 603-04 (Bankr.

 E.D.N.Y. 2014) (finding that judgment denying discharge mooted

 contempt sanctions for failure to provide documents under Fed. R.

 Bankr. P. 2004).

                               It is

                               ORDERED that Creditor David Brooks’ request, within his

 Supplemental Memorandum in Support of Motion for Sanctions (Dkt.

 No. 117), that the court impose coercive contempt sanctions

 against the debtor for her failure to provide documents pursuant

 to this court’s Memorandum Decision and Order Re Motion for

 Sanctions for Debtor's Failure to Obey Court Order to Produce

 Documents and Directing the Debtor to Show Cause Why This Case

 Ought Not Be Dismissed (Dkt. No. 102) is DENIED.                                                                                         It is further

                               ORDERED that the Order Awarding David Brooks Compensatory

 Sanctions (Dkt. No. 111) remains in effect.

                                                                                                                             [Signed and dated above.]

 Copies to: Recipients of e-notification of orders.




 R:\Common\TeelSM\SMS\Sanctions\Order Denying Coercive Sanctions - 20-00006 - Rosebar.v3.wpd
                                                                                                                    3
